DETAIL

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Applicant(s) Response to Official Action
The response filed on 04/21/2022 has been entered and made of record.

Claim Rejections - 35 USC § 102 and 35 USC § 103
Presented arguments have been fully considered, but are rendered moot in view of the new ground(s) of rejection necessitated by amendment(s) initiated by the applicant(s).



Notice re prior art available under both pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim 1-6, 8-9, 11, 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nikolai et al. (WO/2010/043252) (hereinafter Nikolai) and further in view of Kupersmit (US5734337A)  (hereinafter Kupersmit).

Regarding Claim 1, Nikolai meets the limitations as follows: 
A method for recording a traffic situation when a vehicle drives past a recording device, [i.e. detection unit 1; Fig. 1, 3, Pg. 15-16, 21-22]  the method comprising: 
reading in at least one first image which depicts the vehicle at a first point in time at a first position in an area surrounding the recording device and a second image which depicts the vehicle at a second point in time at a second position in the area surrounding the recording device; [i.e. individual image 11 is recorded at the time t1, the individual image 12 at a later point in time t2.; Fig. 2, Pg. 18, Para 003
sensing a speed of the vehicle at the first and/or second point in time and/or in a time interval between the first and second point in time; [i.e. second image delay time is known to the system (the time interval t2-tl is predetermined by the system), the speed of the vehicle 2 can be calculated; Pg. 18, Para 003] and 
storing (i.e. archiving) the first image and the second image, the first and second points in time and a time period between the first and second points in time, as well as the speed of the vehicle as a traffic situation data set in order to record the traffic situation, [i.e. measured vehicle speed, time and location, is superimposed in this digital image and recorded images with relevant data such as vehicle speed, time and location, at each point in time are archived (i.e. stored at a central station.; Fig. 1, Pg. 8-9, 14, 17]
wherein 
Nikolai does not explicitly disclose the following claim limitations:
… in the storage step the first image and the second image are stored superimposed on one another …
However, Nikolai discloses superimposing first and second images [Fig. 2, Pg. 18] and storing a recorded first image and second image and also a superimposed images with a measured vehicle speed, time and location information.[Fig. 1-2, Pg. 8-9, 14, 17-18]. However, storing the recorded first image and second image as two individual images or storing a single superimposed image obtained by superimposing first image and second image is an application specific and therefore it is a design choice. 
Therefore,  it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Nikolai add the design choice as above, in order to obtain the invention as specified in the claim.
Nikolai does not explicitly disclose the following claim limitations:
… a model type of the vehicle is determined and is stored in the traffic situation data set, such that vehicle geometric data including specific dimensions and distances between components of the vehicle is determined, wherein the model type, that directly provides the vehicle geometric data, is determined using a vehicle database.
However, in the same field of endeavor Kupersmit discloses the deficient claim limitations, as follows:
… … a model type of the vehicle is determined and is stored in the traffic situation data set, such that vehicle geometric data including specific dimensions and distances between components of the vehicle is determined, wherein the model type, that directly provides the vehicle geometric data, is determined using a vehicle database. [i.e. license plate is identified and a relational index database is used to determine the vehicle type and pre-stored vehicle dismissions to accurately determine the vehicle speed; Fig. 3-4, and associated text, c. 2, l. 55- c. 3, l. 4, c. 8, l. 33-40,  c. 9, l. 38-50, c. 10, l. 50-56, c. 17, l. 39-42]
Nikolai discloses storing the recorded images at first point in time and second point in time in the traffic situation data set. Kupersmit discloses determining the model type and specific actual dimensions of the vehicle from the database by identifying the license plate number in order to accurately determine the speed of the vehicle.
Therefore,  it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Nikolai add the teachings of Kupersmit as above, to derive the vehicle actual dimensions to determine the accurate speed of the vehicle. [Kupersmit: c. 2, l. 55- c. 3, l. 4, c. 8, l. 33-40,  c. 9, l. 38-50, c. 10, l. 50-56, c. 17, l. 39-42]

Regarding Claim 2, Note the Rejection for claim 1, wherein Nikolai further discloses
The method according to claim 1, wherein in the storage step, in the superimposition image and/or in the first image at least one first component of the vehicle (i.e. a contour in the silhouette of the vehicle body) in the first image is marked, and in the superimposition image and/or in the second image the at least one first component of the vehicle (i.e. a contour in the silhouette of the vehicle body) in the second image is marked, and wherein in addition, at least one second component of the vehicle (i.e. vertical edge of the license plate 10) in the first image and the at least one second component of the vehicle (i.e. vertical edge of the license plate 10) in the second image are marked. [i.e. only a horizontal reference has to be derived in a two-field-free manner in order to calculate the vehicle speed, and such a horizontal reference is the vertical contour of the motor vehicle license plate; Pg. 20, superimposing the two vehicle images recorded one after the other in time (see vehicle 2 and vehicle 2 ′ in image 12 of FIG. 2), an image distance Δs (which maps a distance on the roadway) can be read from corresponding image areas, Such an object typical image area may be, for example, a contour in the silhouette of the vehicle body or a vertical edge of the license plate 10 (FIG. 2); Fig. 2, Pg. 18]

Regarding Claim 3, Note the Rejection for claim 1 and 2, wherein Nikolai further discloses
The method according to claim 2, wherein the at least one first component and/or the at least one second component in the first image are/is connected to the at least one first component and/or the at least one second component in the second image by at least one line. [i.e. line connecting marked ΔS in Fig. 2]

Regarding Claim 4, Note the Rejection for claim 1 and 2, wherein Nikolai further discloses
The method according to claim 2, wherein a distance between the position of the vehicle in the first image and the second position of the vehicle in the second image is determined using a position of the at least one first component in the first image and a position of the at least one first component in the second image and/or using a position of the at least one second component in the first image and a position of the at least one second component in the second image. [i.e. superimposing the two vehicle images recorded one after the other in time (see vehicle 2 and vehicle 2 ′ in image 12 of FIG. 2), an image distance Δs (which maps a distance on the roadway) can be read from corresponding image areas typical of objects and evaluated in terms of computing technology. Such an object typical image area may be, for example, a contour in the silhouette of the vehicle body or a vertical edge of the license plate 10 (FIG. 2).; Fig. 2, Pg. 18]

Regarding Claim 5, Note the Rejection for claim 1 and 4, wherein Nikolai further discloses
The method according to claim 4, wherein plausibility checking of the sensed speed with the determined distance between the vehicle at the first position and at the second position is carried out using the time period between the first point in time and second point in time, wherein a result of the plausibility checking is added to the traffic situation data set. [i.e. To check the plausibility of a measured vehicle speed, it is known to receive two photographs from the vehicle either at the front or at the rear. Knowing the respective recording time and the distance traveled, such as is detected by sensors, the speed of the vehicle can be calculated from this image pair. Such a detection, also referred to as secondary evidence ("secondary evidence"), has already been prescribed by law in many countries.; Pg. 9-10, If this vehicle speed calculated from the image information agrees with the measured vehicle speed (radar measurement signal), then a corresponding result of two different determination methods is present. If the measurement agrees with the calculation, it can be assumed with good certainty that the FM-CW radar measurement value is plausible.; Pg. 18]

Regarding Claim 6, Note the Rejection for claim 1, wherein Nikolai further discloses
The method according to claim 3, wherein in the first image and/or the second image an auxiliary line is added which represents a course of a vehicle component extending transversely with respect to the direction of travel, in particular wherein the auxiliary line depicts a profile of a bumper of the vehicle. [i.e. Fig. 2, shows the profile of a bumper of the vehicle and auxiliary lines] 

Regarding Claim 8, Note the Rejection for claim 1 and 5, wherein Nikolai further discloses
The method according to claim 1, wherein in the sensing step the speed of the vehicle is sensed using a laser system and/or lidar system, a radar system and/or a camera system and/or an image sensor as a speed sensor. [i.e. The detection unit 1 consists of a radar speed measuring device 3; Fig. 1, Pg. 15, measuring device for the speed can also be an optical device, such as, for example, a laser speed measuring device; Pg. 16, and vehicle speed calculated from the image information; Pg. 18]. 
 
Regarding Claim 9, Note the Rejection for claim 1, wherein Nikolai further discloses
The method according to claim 1, wherein the first image and the second image are read in from a camera, wherein a location and/or viewing direction of the camera are unchanged when the first image and the second image are captured. [i.e. The detection unit 1 is installed in a stationary manner at the edge of a road 9.; Fig. 1, Pg. 15]

Regarding Claim 11, Note the Rejection for claim 1, wherein Kupersmit further discloses
The method according to claim 1, wherein in the reading in step, at least one third image is read in which depicts the vehicle at a third point in time at a third position in the area surrounding the recording device, [i.e. first, second and third consecutive frames of images are capture at first, second and third point in time; Fig. 6a-6c, and associated text, c. 14, l. 21-c. 15, l. 19]  wherein in the sensing step, a speed of the vehicle is sensed in a time interval between the first, second and/or third points in time, [i.e. displacement between two consecutive frames between first and second time and second third time are calculated which represents the speed as speed is displacement divided by time.; Fig. 6a-6c, c. 15, l. 28-35]  and wherein in the storage step, the third image, the third point in time and a time period between the second point in time and the third point in time is added to the traffic situation data set in order to record the traffic situation.[i.e. store one or more digitized frames of video in the memory; c. 6, l. 63-64]

Regarding claim 12, 13 and 14, the claim(s) recites analogous limitations to claim above, and is/are therefore rejected on the same premise. Therefore, regarding claim 12, 13 and 14, Nikolai and Kupersmit meet the claim limitations as set forth in claim 1. [Please, refer to mapping, explanation and pertinence of prior art reference given in claim 1; Note: current claim may contain different terminology or additional claim terms compared to the claim(s) that are referred claim(s) to meet the claim limitations of current claim. However, explanation and pertinence of prior art of reference provided in the referred claim(s) would address any differing claim limitations. Therefore, explanation and pertinence of prior art of reference are not duplicated, and applicant is requested to refer to explanation and pertinence of prior art reference provided in the referred claim(s).]


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nikolai et al. (WO/2010/043252) (hereinafter Nikolai) and further in view of Kupersmit (US5734337A)  (hereinafter Kupersmit) and further in view of Pfeifle (US20200110948A1)  (hereinafter Pfeifle).

Regarding claim 7, Nikolai and Pfeifle meet the claim limitations as set forth in claim 1.
The method according to claim 1, wherein a model type of the vehicle is determined on the basis of a contour of the vehicle. [i.e. driver assist system 10 additionally comprises a vehicle model database 18 for storing vehicle model type data of vehicle series of various brands and model types; Fig. 1, Para 0043, exact shape and dimension of the brake light may be retrieved from model data stored in a vehicle model data storage device providing 3D data of car models and their components for all major car series; Para 0021, the outer contour of the car image is compared to model data retrieved from a vehicle model database to determine the vehicle model; Fig. 3, Para 0049]
Nikolai and Kupersmit discloses determining the vehicle model by identifying the license plate number and indexing a database with license plate number. Pfeifle discloses determining the model type of the vehicle from the database by comparing with the contour of the vehicle in the image captured and retrieves the exact shape and dimensions of the vehicle components from a model data stored in the vehicle model data storage providing a 3D data of a car model.
Therefore,  it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Nikolai and Kupersmit add the teachings of Pfeifle as above, to determine the vehicle model from an outer contour of the car image. [Pfeifle: Para 0049]



Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nikolai et al. (WO/2010/043252) (hereinafter Nikolai) and further in view of Kupersmit (US5734337A)  (hereinafter Kupersmit) and further in view of LIAO (US20150244989A1)  (hereinafter LIAO).

Regarding Claim 10, Note the Rejection for claim 1, wherein Nikolai and Pfeifle does not explicitly disclose the following claim limitations:
The method according to claim 1, wherein a camera for capturing the first image and the second image is rotated through a predetermined angle after the first image has been captured, before the second image is captured, wherein in the storage step the predetermined angle is stored in the traffic situation data set. 
However, in the same field of endeavor LIAO discloses the deficient claim limitations, as follows:
The method according to claim 1, wherein a camera for capturing the first image and the second image is rotated through a predetermined angle after the first image has been captured, before the second image is captured, wherein in the storage step the predetermined angle is stored in the traffic situation data set. [i.e. camera’s first viewing zone is changed to overlap second viewing zone by rotating a camera by a predetermined rotation angle stored in the memory element in advanced.; Fig. 2A-B, Para 0028, 0034]
The claim limitation of instant application is addressing a problem of how to increase the surveillance/monitoring area using a single camera having fixed field of view by adjusting the angle of view of the camera for the second image capture from the angle of view of the camera for the first image captured. LIAO discloses the same concept of changing the field of view of a camera from the fist field of view to second field of view to cover larger surveillance area by rotating a camera by a predetermined rotation angle that is stored in a memory, which is pertinent to the problem with which the applicant was concerned. Therefore, combining the teachings of Nikolai, Pfeifle and LIAO would provide an expected result thereby resulting in the claimed invention.
 Therefore,  it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Nikolai and Pfeifle add the teachings of LIAO as above, in order to rotate camera with PAN-tilt mechanism with a predetermined rotation angle. [LIAO: 0034]



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EXAMINER, DAKSHESH PARIKH, whose telephone number is (571) 272-2777.  The examiner can normally be reached on EXAMINER SCHEDULE.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SPE, SATH V. PERUNGAVOOR, can be reached on (571) 272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/DAKSHESH D PARIKH/Primary Examiner, Art Unit 2488